Citation Nr: 0217214	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  99-01 500	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
varicose veins of the left leg.

2.  Entitlement to service connection for varicose veins of 
the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered in December 1995 and 
October 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) at Boise, Idaho.  The December 1995 
rating decision increased the evaluation of the veteran's 
varicose veins of the left leg from noncompensable to 10 
percent.  The October 1997 rating decision denied 
entitlement to service connection for varicose veins of the 
right leg.  

The Board considered and remanded the increased rating claim 
in July 1997 and both claims in May 2000.

The Board in May 2002 undertook additional development on 
both issues pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  



FINDING OF FACT

The veteran currently has varicose veins of the right leg, 
and this condition is etiologically related to service.



CONCLUSION OF LAW

The veteran's varicose veins of the right leg were incurred 
during active service.  38 U.S.C.A. §  1110 (West Supp. 
2002); 38 C.F.R. § 3.303  (2002);



REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations were not meant to confer any rights in addition 
to those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Specific guidelines concerning the content of 
this notice are found in the implementing regulations.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable 
to obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when there is extensive factual 
development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In the 
decision that follows, the Board is granting service 
connection for varicose veins of the right leg.  Thus, no 
additional action under the VCAA is required to assist the 
veteran in substantiating his claim.  

ii.  Service connection

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred 
in or aggravated by "active service."  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted when the evidence shows 
that a veteran developed a chronic disease during service 
and manifests the same chronic disease after service.  
38 C.F.R. § 3.303(b).  

If a chronic disease during service is not shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof have been 
noted during service (or an applicable post-service 
presumptive period), the symptomatology associated with that 
disorder is manifested with continuity after service, and 
competent evidence relates the present condition to that 
post-service symptomatology.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997); 38 C.F.R. § 3.303(b).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between 
that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  A 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability must each be established by competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The report of the veteran's May 1946 service separation 
examination notes the presence of varicose veins on the left 
leg but not on the right.  The left leg varicose veins were 
described as "mild . . . varicosities."  There are no 
findings of varicose veins elsewhere in the veteran's 
service medical records.

In October 1946, the veteran was granted service connection 
for "mild" varicose veins of the left leg.  

An outpatient treatment record prepared at a VA Medical 
Center (VAMC) in July 1995 reflects that the veteran sought 
medical attention at that time for varicose veins of the 
legs.  When seen, he said that his legs ached when he would 
stand.  It was concluded that the veteran had "no 
significant" varicose vein varicosities.

The veteran received a VA veins and arteries examination in 
October 1995 in connection with his claim for an increased 
rating of his left leg varicose veins.  He told the examiner 
that his legs ached after he would stand for an hour or two 
or walk about half a mile and that the aching would abate 
with rest.  The examiner evaluated identified varicose veins 
on both of the veteran's lower extremities and evaluated 
their severity.  The diagnosis stated in the examination 
report, which was for the left and right lower extremities 
together, was "[m]inor true varicosities of [the] legs and 
ankles with few very minor superficial varicosities."  

Another VA examination of the veins and arteries was 
performed in January1997.  The examiner identified the 
varicose veins on both of the veteran's lower extremities.  
The diagnoses were "[m]ild, mostly superficial varicosities 
in the lower legs with slow filling after elevation of the 
legs," hypertension, no evidence of other cardiovascular 
disease, and patellofemoral degenerative joint disease, left 
knee, with small joint effusion.

In October 1997, another VA veins and arteries examination 
was performed.  The veteran reported that for the past 
twenty years, he would experience aching just below the 
knees and in the calves after significant exertion (walking 
for about a block) that would abate only during rest.  He 
indicated that this aching would arise in both legs but in 
the left first.  The veteran also said that he had had cold 
feet for about the past twenty years.  The diagnoses 
included varicosities of the legs and ankles.

A VA veins and arteries examination took place in August 
2000.  The veteran expressed complaints of a piece with 
those given during earlier VA examinations.  The diagnosis 
was "a mild degree of varicosities of both legs."

During his VA examinations, the veteran had disclosed to the 
examiners that shortly after being separated from service in 
1946, he was treated with injections for varicose veins of 
both legs.  The examination reports, differing from each 
other, indicate that the veteran gave the year of this 
treatment as 1946 or 1947.  In his communications with the 
RO, the veteran said that he had received this treatment 
from VA through a Dr. Baldeck, a fee-basis provider.  The RO 
attempted in October 2001 to obtain the treatment records 
but concluded that they were not available.

In July 2002, the veteran was afforded a VA veins and 
arteries examination the purpose of which was to develop 
findings for both the increased rating claim concerning the 
left leg and the service connection claim concerning the 
right leg.  The examiner identified varicose veins on both 
legs and evaluated their severity.  The diagnosis was 
"Superficial Varicosities, bilateral, in the lower legs."  

The examiner also considered the history of the varicose 
veins, including the documentation in the service medical 
records and, principally, the veteran's account.  This 
history was set forth in the examination report:  During 
service in 1944, the veteran was noted to have varicose 
veins of the left leg but not given treatment.  He had been 
undergoing basic training at that time, which included 20-
mile hikes.  Later in that year, the veteran discovered what 
appeared to him to be varicose veins on the right leg as 
well, near the ankle and on the anterior lower leg.  The 
condition stayed the same throughout service, and the 
veteran was not treated for varicosities of either leg.  
After his separation from service, in 1947, veteran saw Dr. 
Baldeck and was treated with injections for varicose veins 
in each leg.  

Although the veteran felt that the varicosities had shrunk, 
he continued to experience discomfort when using his legs 
for a prolonged time.  After a few years, his varicosities 
reappeared.   Eventually, he obtained work that did not 
require a great deal of use of his legs.  The veteran told 
the examiner that because of ongoing symptoms which have 
persisted to the present time, he believes that he has had 
varicose veins of the right, as well as the left, leg since 
service.

The examiner reported:  "It is at least as likely as not 
that these varicosities are etiologically related to the 
injuries (including 20 mile hikes in basic training) 
incurred during the veteran's period of service."

The medical evidence shows clearly that the veteran has a 
current diagnosis of varicose veins of the right leg. 

Injury during service also has been shown.  The veteran has 
asserted in support of his claim that his basic training 
brought with it a great deal of trauma to his legs, to 
include that inflicted by 20-mile hikes.  He is competent to 
offer this evidence.  The disabilities for which service 
connection is sought must be considered in the light of "the 
places, types and circumstances of [a veteran's] service," 
and these may be shown by "lay evidence" as well as medical 
and service documentation.  See 38 C.F.R. § 3.303(a).  

The Board has no reason to find the veteran's assertions 
about the conditions of his service to be lacking in 
credibility.  Indeed, the Board is mindful that the varicose 
veins of the left leg have already been connected with the 
circumstances of the veteran's active service.  Trauma to 
the legs brought on by intensive use is a form of "injury" 
the occurrence of which may support a service connection 
claim.  See VAOPGCPREC 8-2001 (2001) (and opinions cited 
therein) ("injury" for purpose of a service connection 
claims refers to the results of external trauma).  Thus, the 
Board finds that the veteran sustained injury to his right 
leg during service.  

The Board also finds that the varicose veins of the right 
leg are related to the veteran's service.  The VA examiner 
who evaluated the veteran's right leg in July 2002 concluded 
that the varicosities there more likely than not were 
attributable to the conditions to which the veteran was 
subjected during service, including 20-mile hikes and other 
strenuous use of the legs.  Thus, a nexus between the 
current disability and service has been established in 
support of the claim.  There is no competent evidence 
against this conclusion.

Although the veteran received no diagnosis of varicose veins 
of the right leg during service, this is a case in which all 
of the evidence establishes that the condition first was 
incurred during service.  38 C.F.R. § 3.303(d); see Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992) (38 C.F.R. 
§ 3.303(d) requires that all the evidence be considered and 
its collective weight for or against the claim be assessed, 
not that every piece of evidence support the claim).  Here, 
all of the required elements of a service-connection claim 
have been sufficiently demonstrated.  Accordingly, the claim 
is granted.


ORDER

Service connection for varicose veins of the right leg is 
granted.


REMAND

In the decision above, service connection has been granted 
for varicose veins of the right leg.  By virtue of 
applicable rating provisions, the issue on appeal, 
entitlement to an increased evaluation for varicose veins of 
the left leg, is inextricably intertwined with that of the 
proper evaluation of varicose veins of the right leg.  

Issues are inextricably intertwined when a decision 
concerning one could have a significant impact on the other, 
thus rendering the adjudication of the latter prior to 
adjudication of the former meaningless and non-final.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As the RO observed in a supplemental statement of the case 
(SSOC) in January 2001, the provisions of the schedule for 
rating disabilities concerning cardiovascular disorders, 
including varicose veins, were amended effective January 12, 
1998.  See 62 Fed. Reg. 62, 507 (December 11, 1997); see 
38 C.F.R. § 4.101, Diagnostic Code 7120 (1997 & 2002).   The 
Court has held that when the law changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal with respect thereto has been concluded, as 
is the case here, the version more favorable to the 
appellant will apply absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  If 
the revised regulations are the more favorable, they may be 
applied retroactively to the claimed disability as it 
existed from the effective date of those regulations.  See 
VAOPGCPREC 3-2000 (2000).  However, the former regulations 
must be applied to the disability as it existed prior to 
that date.  Id.

Under the rating provisions in effect before January 12, 
1998, varicose veins of both legs are to be evaluated as a 
bilateral condition and assigned a single evaluation.  See 
38 C.F.R. § 4,104, Diagnostic Code 7120 (1997).  Under the 
rating provisions that became effective on January 12, 1998, 
separate evaluations are assigned for varicose veins of the 
lower extremities.  (These evaluations are then combined 
under 38 C.F.R. § 4.25 and the bilateral factor, if 
applicable, applied under 38 C.F.R. § 4.26.)  See 38 C.F.R. 
§ 4,104, Diagnostic Code 7120 (2002)

The Board does not have jurisdiction to decide the question 
of the proper evaluation under either the former or the 
current regulations for varicose veins of the right leg.  
38 U.S.C.A. §§ 7104(a), 7105(a) (West 1991 & Supp. 2002); 
see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) 
(Board should not decide a question that had not been 
addressed by the RO doing so would prejudice the due process 
rights of the claimant).  Therefore, this case must be 
remanded for the RO to initially evaluate the right leg 
disability.

The Board notes that the evaluation of the varicose vein of 
the right leg to be assigned by the RO will be one that was 
rendered with a grant of service connection.  The Court has 
held that under such circumstances, the evaluation of the 
disability must consider whether staged ratings are 
warranted for any period since the effective date of the 
grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119, 126, (1999).  The Board does not have jurisdiction 
over the question of the proper effective date for the grant 
of service connection for right leg varicose veins.

In reviewing the record, the Board has concluded that 
additional action under the VCAA, the provisions of which 
are summarized in the decision above, is necessary.  Newly 
enacted regulations permit the Board to undertake some 
development on its own.  67 Fed. Reg. 3,099-3,105 (Jan. 23, 
2002) (effective Feb. 22, 2002).  Here, however, since the 
case is being remanded, the Board finds that it would be 
more efficient for the action required by the VCAA to be 
performed by the RO.

As noted in the decision above, the RO obtained treatment 
records and VA medical examinations in developing evidence 
relevant to the issue of service connection for the right 
leg varicose veins disability.  These treatment records and 
VA medical examinations are also relevant to the claim for 
an increased evaluation for the left leg varicose veins 
disability--indeed, some of the VA examinations were 
conducted specifically in connection with that claim only.  
To that extent, development required by the VCAA has been 
accomplished for the issue now on appeal.  On remand, 
however, the RO should attempt to obtain pertinent treatment 
records that are more contemporaneous than those now in the 
claims file.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1)-(3)).  Moreover, if the veteran alleges that 
his varicose veins of the left leg have worsened since the 
last VA examination was performed in July 2002, the RO 
should schedule him for another VA medical examination.  See 
VAOPGCPREC 11-95 (1995).

As observed in the decision above, the VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical and lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  The Court in a recent 
decision has emphasized the importance of such notice, 
including discussion, as specifically required by the new 
law, identifying the respective responsibilities of the 
claimant and VA for obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet App 183 (2002).  Such a notice has not been 
issued in connection with the claim for an increased rating 
for varicose veins of the left leg.  On remand, the RO 
should provide that notice to the veteran and his 
representative.

The RO did not provided the veteran and his representative 
with notice of the content of the VCAA and its relevance to 
this claim.  The veteran has also not been informed of what 
evidence he is responsible for obtaining and of what 
evidence VA will obtain.  Quaruccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, this case is REMANDED for the following 
actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 and its 
implementing regulations, in addition to 
the action requested below, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act, see 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), are satisfied.

2.  The RO should contact the veteran 
and his representative and afford the 
veteran the opportunity to identify or 
submit any additional evidence relevant 
to the degree of severity of varicose 
veins of the right and left legs, to 
include records of private or VA 
treatment from October 1997 through the 
present and, for varicose veins of the 
right leg, records of private or VA 
treatment from the earliest possible 
effective date of service connection.  
The RO must document in the claims file 
all attempts to secure this evidence.  
If, after making reasonable efforts, the 
RO is unable to obtain any records 
sought, the RO must notify the veteran 
and his representative and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  
The efforts to obtain government records 
must continue until it is reasonably 
certain that such records do not exist 
or that further efforts to obtain those 
records would be futile.  Should the RO 
reach either or both conclusions, it 
must so state in its notice to the 
appellant.

3.  The RO should provide the veteran 
and his representative with notice 
describing the kind of evidence that 
would substantiate his claim of 
entitlement to an increased rating for 
varicose veins or the left leg.  The 
notice must indicate which evidence the 
veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on the his behalf and 
must meet the other requirements set 
forth in 38 U.S.C.A. § 5103(a) (West 
Supp. 2001) and 38 C.F.R. § 3.159(b).  

4.  The RO should defer readjudication 
of the issue of entitlement to an 
increased evaluation for varicose veins 
of the left leg until after deciding the 
proper effective date for service 
connection for varicose veins of the 
right leg and notifying the veteran and 
his representative of what its decision 
has been.

5.  After providing notices and 
assistance required under the VCAA, the 
RO should issue a decision evaluating 
the bilateral varicose vein disability 
under former Diagnostic Code 7120.

In addition, after providing all notices 
and development required under the VCAA, 
the RO should evaluate the varicose 
veins disabilities of the left and right 
legs from January 12, 1998 as a 
bilateral condition under former 
Diagnostic Code 7120, if doing so would 
produce a higher evaluation than would 
separate evaluations for each disability 
under current Diagnostic Code 7120 
(after application of the provisions of 
38 C.F.R. §§ 4.25 and 4.26).  See 
Karnas.  Otherwise, after providing all 
notices and development required under 
the VCAA, the RO should evaluate each 
disability separately from January 12, 
1998 under current Diagnostic Code 7120.


Thereafter, the case should be returned to the Board, if in 
order, for consideration of those issues for which a valid 
substantive appeal has been submitted.

By this REMAND Board intimates no opinion, either 
legal or factual, concerning the ultimate 
disposition warranted in this case.  No action is 
required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



